Citation Nr: 0617481	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 1971 RO rating decision that reduced the ratings 
assigned for neuropathy of the right upper extremity, 
neuropathy of the right lower extremity, and dysarthria to 
noncompensable.

2.  Entitlement to an effective date earlier than June 13, 
2003, for the award of a 10 percent disability evaluation for 
left cerebral concussion with residual neuropathy of the 
right upper extremity.

3.  Entitlement to an effective date earlier than June 13, 
2003, for the award of a 10 percent disability evaluation for 
left cerebral concussion with residual neuropathy of the 
right lower extremity.

4.  Entitlement to an effective date earlier than June 13, 
2003, for the award of service connection for a cervical 
spine injury.

5.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a cervical spine injury, on 
appeal from the initial determination.

6.  Entitlement to an increased evaluation for left cerebral 
concussion with residual neuropathy of the right upper 
extremity, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for left cerebral 
concussion with residual neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

8.  Entitlement to service connection for organic brain 
syndrome (claimed as mental confusion, memory loss, and 
slurred speech), to include as secondary to a left cerebral 
concussion.

9.  Whether the recoupment of separation pay by withholding 
VA compensation benefits was proper.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
July 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, that granted 10 percent disability evaluations from 
neuropathy of the right upper and right lower extremities, 
and that assigned a 10 percent disability rating for 
residuals of a cervical injury, after granting service 
connection for the same.  The effective date of the awards 
was June 13, 2003.  The September 2003 decision further 
determined that there had been not CUE in a September 1971 RO 
decision that reduced the rating assigned to neuropathy of 
the right lower extremity to noncompensable.  The April 20, 
2004 statement of the case expanded the CUE claim to include 
reduction of the ratings assigned for neuropathy of the right 
upper extremity and dysarthria in the September 1971 rating 
decision.  The veteran appealed these determinations.  The 
veteran also appealed the RO's decision to recoup separation 
pay ($599.87) that he received on separation from active 
service by withholding his VA compensation benefits.  
Jurisdiction over the matter was transferred to the Waco RO 
during the pendency of the appeal.  

This matter also stems from an August 2004 rating action of 
the Waco RO that denied service connection for mental 
confusion, memory loss, and slurred speech as secondary to a 
left cerebral concussion.

The issue of entitlement to a disability evaluation in excess 
of 10 percent for cervical spine disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO reduced the 
ratings assigned for the veteran's service-connected 
neuropathy of the right upper extremity, neuropathy of the 
right lower extremity, and dysarthria to noncompensable; the 
veteran did not appeal this decision within one year of being 
notified.

2.  The evidence of record does not show that the September 
1971 rating decision was based on incorrectly applied 
statutes or regulations; that the correct facts, as they were 
then known, were not before the RO at the time of the 
decision; or that there was any error in the RO's decision 
which, if not made, would have manifestly changed the outcome 
of the decision.

3.  By a rating action in December 1983, the noncompensable 
disability evaluations assigned to the veteran's service-
connected neuropathy of the right upper extremity and right 
lower extremity were continued; the veteran did not appeal 
December 1983 decision within one year of being notified.

4.  The veteran filed a claim for an increased disability 
rating for service-connected neuropathy of the right upper 
extremity and right lower extremity and service connection 
for a neck disability on June 13, 2003.  

5.  It is not factually ascertainable from the evidence of 
record that the veteran's neuropathy of the right upper 
extremity resulted in mild, incomplete paralysis of the 
median nerve, prior to June 13, 2003.

6.  It is not factually ascertainable from the evidence of 
record that the veteran's neuropathy of the right lower 
extremity resulted in mild, incomplete paralysis of the 
sciatic nerve, prior to June 13, 2003.

7.  There is no document of record dated prior to June 13, 
2003, that can be construed as a claim for service connection 
for a cervical spine disability.

8.  The veteran's neuropathy of the right upper extremity 
results in mild, incomplete paralysis of the median nerve.

9.  The veteran's neuropathy of the right lower extremity 
results in mild, incomplete paralysis of the sciatic nerve.

10.  The medical evidence of record does not show a current 
diagnosis or treatment for a disability manifested by mental 
confusion, memory loss, and slurred speech (organic brain 
syndrome).

11.  The veteran received separation pay in the net amount of 
$1,740.60.

12.  In November 1970, the veteran was notified of a 
compensation award and was advised that his separation pay 
would be recouped through the withholding of VA compensation 
until the separation amount was paid back.

13.  In September 1971, a rating decision assigned 
noncompensable disability evaluations for dysarthria and 
neuropathy of the right upper extremity and right lower 
extremity, which were the disabilities that for which the 
veteran had received severance pay.

14.  In September 2003, the veteran was notified that 
compensable disability evaluations had been assigned for his 
service-connected neuropathy of the right upper extremity and 
right lower extremity, that he had an outstanding balance of 
$599.87 from his severance of a compensation award, and the 
$599.87 would be recouped through the withholding of VA 
compensation until the separation amount was paid back.


CONCLUSIONS OF LAW

1.  The September 1971 rating decision did not involve CUE in 
reducing the ratings assigned for dysarthria, neuropathy of 
the right upper extremity, and neuropathy of the right lower 
extremity to noncompensable.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(b) (2005).

2.  The criteria for an effective date earlier than June 13, 
2003, for the award of a 10 percent disability rating for 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400, 4.124a, Diagnostic Code 8515 (2005).

3.  The criteria for an effective date earlier than June 13, 
2003, for the award of a 10 percent disability rating for 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400, 4.124a, Diagnostic Code 8520 (2005).

4.  The criteria for an effective date earlier than June 13, 
2003, for the award of service connection for the residuals 
of a cervical spine injury have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2005).

5.  The criteria for an increased evaluation for neuropathy 
of the right upper extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2005).

6.  The criteria for an increased evaluation for neuropathy 
of the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2005).

7.  The criteria for service connection for organic brain 
syndrome exhibited by mental confusion, memory loss, and 
slurred speech have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

8.  The recoupment of separation pay by withholding the 
veteran's VA disability compensation in the amount of $599.87 
is proper. 10 U.S.C.A. § 1174 (West 2002); 38 C.F.R. §§ 
3.500, 3.700 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Livesay 
v. Principi, 15 Vet. App. 165 (2001), the Court noted that a 
CUE claim is not a claim for benefits, but rather is a 
collateral attack on a final decision.  Thus, one requesting 
reversal or revision on the basis of CUE is not a claimant 
within the meaning of the VCAA and therefore, the notice and 
development provisions of the VCAA do not apply to claims 
based on CUE.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in July 2003, December 2003, and April 2004, 
the RO advised the veteran of the essential elements of the 
VCAA.  The letters from 2003 addressed the issues of 
increased evaluations and service connection for a cervical 
spine disability.  The April 2004 letter addressed the issue 
of service connection for a disability manifested by mental 
confusion, memory loss, and slurred speech.  Respectively, 
the veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for increased disability ratings and service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
informed of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  He was advised 
of the type(s) of evidence needed to substantiate his claims 
for higher disability evaluations and service connection.  
The April 2004 letter specifically informed the veteran that 
he should submit any evidence in his possession that 
pertained to his claim for service connection.  The April 
2004 letter therefore provided all four notice as provided by 
Pelegrini.  However, the July and December 2003 letters 
appear to have only provided notice of the first three 
elements that were discussed above.  

The RO's 2003 letters did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  The 
letter specifically informed the veteran that it was his 
responsibility to ensure that VA had all records, not in the 
possession of the Federal government, that pertained to his 
claims.  In other words, the veteran was well aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.  
VCCA-complying notice was provided prior to the initial 
adjudication of the veteran's claims.

Additionally, any defect as to the notice of the evidence 
needed to substantiate the claims is cured by actual 
knowledge on the part of veteran, who is represented by 
counsel, as the criteria for service connection, an earlier 
effective date, and a higher rating were argued.  With the 
demonstration of actual knowledge of the evidence needed to 
substantiate the claims and as the veteran has had the 
opportunity to participate effectively in the processing of 
his claim, that is, the opportunity to submit evidence or 
argument on the claim, which he did, the purpose of the VCAA 
notice was not frustrated and the veteran was not prejudiced 
by any defect in the VCAA notice, pertaining to the type of 
evidence needed to substantiate the claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  With 
respect to the claim for service connection, the Board has 
concluded that the preponderance of the evidence is against 
this claim.  Any questions as to the appropriate disability 
rating or effective date to be assigned has therefore been 
rendered moot.  Further, since the 10 percent disability 
evaluations assigned to the veteran's right upper and lower 
extremity disabilities were made effective to the date of the 
claim and the award of service connection for the residuals 
of a cervical spine injury was made to the veteran's date of 
claim, and because no additional increase or changes to the 
effective dates are being made, as discussed herein, there is 
no potential effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Treatment records have been obtained from North Texas VA 
Healthcare System (Dallas VA Medical Center (VAMC)).  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claims on appeal.  
Indeed, in a statement dated in June 2003, the veteran 
reported that had tried not to seek treatment for his 
disabilities prior to starting treatment "now."  The Board 
notes that the veteran and his attorney have made reference 
to surgery performed on the veteran's cervical spine in 1996, 
and that records from treatment are not on file.  However, no 
indication was made that those records contained any findings 
with regard to the claims for increased rating for neuropathy 
of the right upper and lower extremities or service 
connection for organic brain syndrome.  Additionally, these 
records could not constitute an informal claim for service 
connection for a cervical spine disorder under 38 C.F.R. § 
3.157, as a formal claim for compensation for a cervical 
spine disorder had not been allowed or disallowed for the 
reason that the service-connected disability was not 
compensable.  See 38 C.F.R. § 3.157(b) (2005); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because the appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records cannot be construed as an 
informal claim).

The veteran was afforded VA examinations in August 2003 and 
January 2004.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Clear and Unmistakable Error

In a decision dated August 1970, the RO granted service 
connection for neuropathy of the right upper and right lower 
extremity as residuals of a left cerebral 
concussion/contusion.  A 20 percent disability evaluation 
under Diagnostic Code 8045-8513 and a 10 percent disability 
evaluation under Diagnostic Code 8520 were respectively 
assigned.  He was also assigned 10 percent disability ratings 
for a facial scar under Diagnostic Code 7800 and for 
dysarthria under Diagnostic Code 8045-8210.  Each award was 
effective from July 29, 1970.

In a letter dated in November 1970, the veteran was notified 
that he had been awarded compensation in the amount of $96.00 
a month, effective from July 1970.  However, he was informed 
that he would not be paid any compensation for his service-
connected dysarthria and neuropathies until the amount of his 
severance pay had been recouped.  

Thereafter, and following a VA examination conducted in July 
1971, the RO issued a decision in September 1971 that, in 
pertinent part, reduced the ratings assigned to the veteran's 
neuropathy of the right upper extremity and right lower 
extremity and dysarthria to noncompensable, effective from 
December 1, 1971.  The veteran filed a Notice of Disagreement 
in December 1971 and was furnished a Statement of the Case 
(SOC) in March 1972.  In June 1972, a letter was received 
from the veteran's representative that indicated that they 
were "preparing a 1-9 on the above named veteran."  A 
substantive appeal, however, was never filed.  In short, the 
veteran did not appeal this rating decision.  The July 1971 
rating decision therefore became final.  38 U.S.C. § 4005(c) 
(West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971) 
(currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005)).  The veteran and his attorney 
have not argued otherwise.

The Board observes that the September 1971 decision to reduce 
the evaluations assigned to the veteran neuropathies and 
dysarthria was not prefaced by a notice of a proposed 
reduction.  38 C.F.R. § 3.105(e) (1971) provided that where a 
reduction in an evaluation of a service-connected disability 
was considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance would be prepared.  38 C.F.R. § 
3.105(e) also provided that the RO had to notify the 
"payee" that he had 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  However, in the present case, such notice was not 
warranted.  As discussed above, while the veteran was 
assigned a 20 percent disability rating for neuropathy of the 
right upper extremity and a 10 percent disability rating for 
neuropathy of the right lower extremity, he was not actually 
receiving payment for either disability due to the need to 
recoup his severance pay.  He was not a "payee" for VA 
purposes at that time.  The VA Office of General Counsel 
(OGC) has held that the 3.105(e) notice requirement, as it 
was worded at that time, applied to situations only where 
there would be a reduction in compensation payments not 
compensation ratings.  See VAOPGCPREC 07-2001 (Feb. 14, 
2001); see also VAOPGCPREC 71-91 (Nov. 7, 1991).

A final RO decision, like the September 1971 decision at 
issue here, generally may not be reversed or amended in the 
absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a).  Where evidence establishes CUE, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).  The CUE claim presented here is a collateral 
attack on a final RO decision.  See Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that there are two requirements 
to establish a CUE claim: 1) the alleged error must have been 
outcome determinative; and 2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated "an incomplete record, factually 
correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

The facts available to the agency decisionmakers in September 
1971 were limited to the service medical records and a July 
1971 VA examination report.  The service medical records show 
that the veteran sustained multiple injuries in a July 1969 
motorcycle accident.  The report of a March 1970 medical 
board indicates that the veteran was initially treated at the 
U.S. Naval Hospital in Yokosuka, Japan, with a diagnosis of 
possible concussion, and that he was subsequently transferred 
to the Corpus Christi Naval Hospital in November 1969 with a 
diagnosis of cerebral contusion.  The diagnosis was later 
revised to left cerebral contusion after the veteran was 
transferred to the San Diego Naval Hospital in March 1970.  

On physical examination at the time of the medical board, the 
veteran reported difficulty with writing and occasionally 
stumbling.  He had a slightly wide-based gait.  He was able 
to walk on his heels and toes.  He had extreme difficulty 
standing on his right foot.  Romberg and Goldstein 
examinations were negative.  He was unable to perform 
alternating hand movements and demonstrated disc 
diadochokinesis.  Deep tendon reflexes revealed hypre-
reflexia of the right upper and lower extremities without 
evidence of clonus.  Cranial nerves I through XII were 
intact.  Sensation was intact to light touch, pain and 
proprioception, and vibration.  The veteran did not 
demonstrate ostereognosis or dysgraphesthesia.  There was 
mild dysarthria, pronouncing "medications"as 
"mesications."  Muscle strength was normal in all groups.  

The veteran was afforded a VA neurological examination in 
July 1971.  At that time, Romberg was negative.  Swing of 
arms and gait were normal.  The extremities compared 
favorably in all respects.  No weakness or paralysis was 
evident.  No limitation of motion was apparent.  Muscle tone 
was good.  Tendon reflexes were Grade II.  Babinski toe sign 
was flexor and sensation was intact in all modalities.  The 
veteran could stoop, squat, toes, and heels at ease.  His 
upper extremities were strong and functional.  Coordination 
was unimpaired.  His hands were steady and dry.  The 
veteran's tongue was midline.  His speech was distinct.  No 
dysarthria was present.  The remaining cranial nerves were 
intact.  The impression was history of concussion and/or 
contusion, left parietal area, with minimal residuals.  

When the RO reduced the evaluations assigned to the veteran's 
neuropathies in September 1971, it applied the legal criteria 
of 38 C.F.R. § 4.124a, Diagnostic Code 8045 (1971), that 
stated, just as it does today, that brain disease due to 
trauma where there are purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993) (a 
determination that there was a CUE must be based on the 
record and the law that existed at the time of the prior 
decision of the agency of original jurisdiction).  

Under Diagnostic Code 8513, which provides that for mild 
incomplete paralysis of all radicular groups, a 20 percent 
rating was appropriate for both the major and minor hand.  
For moderate incomplete paralysis of the major hand, a 40 
percent rating was warranted.  A 70 percent evaluation was 
assigned for severe incomplete paralysis of the major hand.  
See 38 C.F.R. § 4.121a, Diagnostic Code 8513 (1971).  The 
record showed at that time that the veteran was right hand 
dominant.  

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (1971).

The veteran's dysarthria was rated under Diagnostic Code 
8210.  Under Diagnostic Code 8210, pertaining to paralysis of 
the tenth (pneumogastric, vagus) cranial nerve, moderate 
incomplete paralysis warrants a 10 percent rating and severe 
incomplete paralysis warrants a 30 percent rating.  A 50 
percent rating is warranted when there is complete.  The 
ratings were dependent upon the extent of sensory and motor 
loss to organs of voice, respiration, pharynx, stomach, and 
heart.  38 C.F.R. § 4.121a, Diagnostic Code 8210 (1971).

The July 1971 VA examination report was essentially negative.  
The residuals of the veteran's concussion/contusion were 
described as "minimal."  There was no evidence of any type 
of paralysis or incomplete paralysis.  The examiner stated 
that no paralysis was evident.  All of the veteran's 
neurological and motor functions were within normal limits.  
His speech was reported as being distinct.  The examiner 
specifically noted that the veteran's coordination was 
unimpaired, that his hands were steady, reflexes were Grade 
II, and that there was no dysarthria, which were problems 
reported at his medical board examination.  

The RO's interpretation of the meaning and significance of 
the in-service findings and the July 1971 examination report 
was a reasonable application of the evidence under the 
circumstances.  In other words, the RO's action in the July 
1971 rating decision had a plausible basis in the record.  
The appellant has not shown that the correct facts, as they 
were known at the time, were not before the adjudicator.  Nor 
has he shown that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  He has taken 
issue with how the facts were weighed or evaluated, but he 
points to no error made by VA nor given persuasive reasons 
why, in light of error, the result would have been manifestly 
different.  The fact of the matter is that the veteran's 
right upper and right lower extremities and speech were found 
to be essentially normal at his July 1971 examination.  In 
short, it may not be said that the evidence of record in 
1971, and under the law at that time, was such to compel the 
rating agency to continue the 20 percent and 10 percent 
disability evaluations that had been assigned for the 
neuropathies of the right upper and lower extremities and 
dysarthria.

The veteran's attorney has also argued CUE in the September 
1971 decision because the RO based its decision on the single 
July 1971 examination that was less complete that in-service 
medical evaluation board (MEB) and physical evaluation board 
(PEB) examinations.  He says that such action violated the 
proper procedures and regulations pertaining to the 
consideration of examination reports indicating improvement, 
and that VA reversed the burden of proof.  In other words, he 
appears to be arguing that the RO's decision to reduce the 
ratings assigned to the veteran's neuropathies and dysarthria 
violated the tenets of 38 C.F.R. § 3.344(a) and thereby 
constituted CUE.

Pursuant to 38 C.F.R. § 3.344(a) (1971) rating agencies were 
to handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with VA's laws and 
regulations.  Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  However, the provisions of paragraph (a) 
apply to ratings which have continued for long periods at the 
same level (5 years or more) and do not apply to disabilities 
which have not become stabilized and are likely to improve.  
38 C.F.R. § 3.344(c) (1971) (emphasis added).  

The veteran's neuropathies and dysarthria were clearly not in 
effect for a period or five years or more.  Indeed, the 
ratings had been in effect for less than a year.  The 
provisions of 38 C.F.R. § 3.344(a) were therefore not for 
application. Accordingly, CUE was not committed.

As the veteran has failed to identify error made by VA or 
given persuasive reasons why, in light of error, the result 
would have been manifestly different, the Board holds that 
the RO did not commit the sort of undebatable error that 
would manifestly change the outcome.  It is therefore the 
determination of the Board that there was no CUE in the 
September 1971 rating decision that reduced the ratings 
assigned to neuropathy of the right upper extremity and right 
lower extremity and dysarthria to noncompensable.



Earlier effective date for ratings assigned to neuropathies 
of the right upper and lower extremities

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.

The VA OGC explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The OGC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

In fixing an effective date for an award of increased 
compensation, VA must therefore make two essential 
determinations.  It must determine when a claim for increased 
compensation was received, and when a factually ascertainable 
increase in disability occurred.

As discussed above, the September 1971 decision that reduced 
the disability evaluations assigned to the veteran's right 
upper and right lower neuropathies to noncompensable was 
final.  A review of the file also shows that the veteran 
filed an application for an increased rating in November 
1983, and that a rating decision was issued in December 1983 
that determined the noncompensable ratings assigned to the 
veteran's neuropathy of the right upper and right lower 
extremity would be continued.  Although a copy of the notice 
letter is not contained in the claims file, the Board 
observes that the rating decision includes a notation that a 
"103" letter was mailed to the veteran on December 21, 
1983.  The Board interprets this notation to mean that the 
letter was a FL 21-103.  A similar FL 21-103 letter was 
mailed to the veteran in September 1972, which provided him 
notice of a rating action and his appellate rights.  The law 
presumes the regularity of the administrative process "in 
the absence of clear evidence to the contrary."  Crain v. 
Principi, 17 Vet. App. 182, 190 (2003); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994).  The Board will therefore 
presume that the veteran did indeed receive the notice of the 
December 1983 decision, and the veteran had not contended 
otherwise.  Thus, as the veteran did not appeal the December 
1983 decision, the decision became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

Following the December 1983 rating decision, the next 
communication received from the veteran was his June 13, 
2003, claim for an increased rating.  Between those two dates 
there was absolutely no communication or evidence from the 
veteran that could be interpreted as a claim for increase.  
See 38 C.F.R. §§ 3.155, 3.157 (2005).  The Board has also 
considered the clinical evidence to determine if it was 
factually ascertainable that the veteran's right upper and 
right lower extremity disabilities warranted a higher (10 
percent) rating prior to June 13, 2003.  In this regard, 
there are no relevant records for the one year period prior 
to the veteran's June 13, 2003, claim for increase that 
suggest that the criteria for 10 percent disability ratings 
for the neuropathies of his right upper and right lower 
extremities had been met.  The veteran specifically indicated 
in his June 2003 application that he had not sought treatment 
for his disabilities until "now."  

In conclusion, the Board finds that the evidence of record 
did not factually show an increase in the veteran's service-
connected neuropathy of the right upper and right lower 
extremity warranting compensable disability evaluations prior 
June 13, 2003.  There is also no evidence that the veteran 
filed a claim for an increased rating prior to June 13, 2003.  
Evidence to support the award of effective dates earlier than 
June 13, 2003, has not been presented.  Thus, the 
preponderance of the evidence is against the veteran's claim, 
which must be denied.

Earlier effective date for service connection for residuals 
of cervical spine injury

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore. 38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits." 38 C.F.R. § 3.155(a) (2005).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date. 
Servello, 3 Vet. App. at 200.

The veteran was discharged from active service in July 1970.  
His application for compensation for a disability of the neck 
was received on June 13, 2003.  He asserted that he had had 
two discs removed from his neck in 1996, and his neck 
disability was the result of an in service trauma.  
Subsequent statements received from the veteran and his 
attorney indicated that the 1996 surgery was conducted by a 
non-VA health care provider.

Prior to June 13, 2003, the record shows that the veteran 
filed a claim for service connection for multiple 
disabilities resulting from a motor vehicle accident in 
August and September 1970.  No reference was made to a 
disability of the cervical spine or neck at that time.  
Statements received from the veteran in December 1971, May 
1972, and November 1983 also make no reference to a cervical 
spine disorder.  

While the veteran stated that he experienced neck pain on the 
right side in his November 1983 statement, he made this 
statement in conjunction with his claim for an increased 
rating for a right upper extremity disorder.  Specifically, 
he stated that, "I also get shooting pains in the back on 
the Rt. side that at times causes much pain when I lift my 
Rt. arm shoulder high.  I also experience neck pain on the 
Rt. side . . . I would appreciate very much if I could see 
someone for examination for reevaluation on benefits."  The 
veteran was apparently describing symptoms, i.e., neck pain, 
associated with his service-connected right upper extremity 
disorder and did not indicate that he had a separate cervical 
spine disorder.  In short, he did not show an intent to seek 
service connection for a cervical spine disorder.  There was 
also no medical evidence of record showing that the veteran 
suffered from a cervical spine disorder at that time.  VA's 
duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  It was not until June 2003 
that the veteran reported that he had been diagnosed as 
having a cervical spine disorder, for which he underwent 
surgery in 1996.  In other words, the record is entirely 
devoid of any document dated prior to June 13, 2003, that can 
be construed as a claim for service connection for the 
residuals of a cervical spine injury. 

In light of the foregoing, the Board concludes that an 
effective date earlier than June 13, 2003, is not warranted 
in this case under VA regulations governing effective dates 
for awards based on an original claim for service connection.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2005).  In this case, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-430 (1994).

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

As discussed above, service connection for neuropathy of the 
right upper and right lower extremity (residuals of a left 
cerebral concussion/contusion) was granted in August 1970.  
Disability ratings of 20 percent and 10 percent were 
assigned, respectively.  Those ratings were reduced to 
noncompensable in September 1971.  The noncompensable rating 
remained in effect until the veteran filed his claim for 
increase in June 2003.  In September 2003, a 10 percent 
disability evaluation was assigned for neuropathy of the 
right upper extremity under Diagnostic Code 8515, Median 
nerve, and a 10 percent disability evaluation was assigned 
for neuropathy of the right lower extremity under Diagnostic 
Code 8520, Sciatic nerve.

As previously discussed, the veteran is right hand dominant.  
Diagnostic Code 8515, provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating was 
appropriate for both the major and minor hand.  For moderate 
incomplete paralysis of the major hand, a 30 percent rating 
was warranted.  A 50 percent evaluation was assigned for 
severe incomplete paralysis of the major hand.  38 C.F.R. § 
4.121a, Diagnostic Code 8515 (2005).  It is noted that the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

With respect to ratings for disability of the sciatic nerve 
(or neuritis or neuralgia), a 10 percent rating is assigned 
when there is evidence of mild incomplete paralysis.  
Moderate incomplete paralysis warrants a 20 percent rating.  
A 40 percent rating is assigned for moderately severe 
incomplete paralysis.  A 60 percent rating is warranted where 
there is severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  

On VA spine examination in August 2003, the veteran had full 
(5/5) motor strength in all muscle groups except the wrist 
flexors of the right upper extremity, which were 4/5.  Deep 
tendon reflexes were negative in both upper extremities.  The 
Tinel's test was positive on the right elbow but negative at 
the right wrist.  Sensory examination was normal throughout 
the right upper extremity.  The examiner indicated that the 
numbness in his right arm and palsy in the right elbow were 
not related to his service-connected head injury 
(neuropathy).  The decreased coordination, however, was 
related to the head injury.  With respect to his right lower 
extremity, motor strength was 5/5 and sensory examination was 
intact.  Coordination exercises were also normal.  The 
veteran was unable to stand on his right leg while closing 
his eyes.  He quickly lost his balance.  Outpatient treatment 
records do not contradict these findings.  VA brain and 
spinal cord examination in August 2003 showed only slight 
weakness of the right arm, right hand, and right leg.  Deep 
tendon reflexes were equal in the upper and lower 
extremities.  The Board holds that these findings approximate 
no more than mild paralysis of the median and sciatic nerves, 
and that higher disability (30 percent and 20 percent, 
respectively) evaluations under Diagnostic Codes 8515 and/or 
8520 are not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claims for increased ratings.  Thus, 
the benefit-of-the doubt doctrine is inapplicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  38 C.F.R. 
§ 3.310(a); Allen v Brown, 7 Vet. App. 439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

The veteran essentially argues that he suffers from a chronic 
disability manifested by mental confusion, memory loss, and 
slurred speech that was caused by his service-connected left 
cerebral concussion.  His attorney/representative describes 
the disability as organic brain syndrome.  However, when he 
was examined by VA in January 2004, it was specifically noted 
that the veteran was able to organize his thoughts and 
express himself and speak normally.  His memory was good.  He 
was able to give the date correctly and name the last three 
U.S. Presidents, and the name of the governor of Texas.  He 
could recite his social security number forwards and 
backwards.  He calculated sums of money and could distinguish 
a river from a lake.  He was also able to recall three or 
three items he had been asked to remember for a short term 
memory check.  In short, there was no evidence of organic 
brain syndrome or a disability manifested by mental 
confusion, memory loss, and slurred speech.  The examiner 
specifically noted that there was no evidence of dementia.  
The impression was no psychiatric disorder.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Here, there is no competent medical evidence documenting a 
diagnosis of organic brain syndrome or a disability 
manifested by mental confusion, memory loss, and slurred 
speech.  The mere fact that the veteran currently complains 
of mental confusion, memory loss, and slurred speech, which 
he believes to be secondary to his service-connected left 
cerebral concussion, is insufficient to establish a claim of 
service connection.  Although the veteran and his attorney 
have expressed the opinion that the veteran currently suffers 
from organic brain syndrome, the Court has held that lay 
persons, such as the veteran and his attorney, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The Board recognizes the fact the report of an August 2003 VA 
examination included the opinion that the veteran's left 
cerebral concussion had resulted in permanent damage.  The 
examiner stated that, "I think this is the cause of his 
right arm and leg weakness, but he also had some mental 
confusion, some loss of memory, slurring of speech and so 
forth, so he had a significant head injury while in the 
service."  On closer scrutiny, the report does not contain 
any actual findings pertaining to mental confusion, memory 
loss, or slurred speech.  The examiner instead appears to 
have based his opinion on the veteran's complaints alone 
without resorting to any mental testing or cognitive 
evaluations.  In other words, there is no empirical evidence 
to support the examiner's conclusion.  The opinion/diagnosis 
therefore holds little probative value, especially when 
measured against the negative findings of the January 2004 VA 
examination.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence); see also Sklar v. Brown, 5 Vet. App. 140 (1993) 
(the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for organic brain syndrome (mental confusion, memory loss, 
and slurred speech) and that, therefore, the provisions of § 
5107(b) are not applicable.

Recoupment

The record reflects that, upon his separation from service, 
the veteran received separation (severance) pay in the net 
amount of $1,740.60.  He was initially advised in a November 
1970 letter that his separation pay would be recouped by 
withholding his VA compensation until the separation amount 
was paid back.  In September 1971, the disability ratings 
assigned to the service-connected disabilities that he had 
received severance pay (dysarthia and neuropathy of the right 
upper and right lower extremities) were reduced to 
noncompensable.  In September 2003, the veteran was granted 
compensable disability (10 percent) evaluations for his 
service- connected neuropathy of the right upper extremity 
and right lower extremity.  A notification letter was sent to 
him that same month informing him of the award, that he had 
an outstanding balance of $599.87 from his severance 
compensation award, and that the $599.87 would be recouped 
through the withholding of VA compensation until the 
separation amount was paid back.  

The veteran has not disputed the amount of his separation pay 
or the amount of the outstanding balance.  Rather, he argues 
the RO erred by not collecting his debt sooner.  He says he 
should not be penalized by the RO's error in accounting.  

The Board notes that recoupment of the veteran's separation 
pay from his VA disability compensation is required by 
Congress under 10 U.S.C.A. § 1174(h)(2), which states that a 
member who has received separation pay under this section, or 
severance pay or readjustment pay under any other provision 
of law, based on service in the armed forces shall not be 
deprived, by reason of his receipt of such separation pay, 
severance pay, or readjustment pay, of any disability 
compensation to which he is entitled under the law 
administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of separation pay, severance pay, and readjustment pay 
received.

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i).  The language of this regulation mirrors the 
statute and states that "[a] veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the separation pay subject to recoupment 
of the total amount received as separation pay."

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOGCPREC 12-96.

As VA does not have any discretion in the recoupment of the 
separation pay, the Board finds that veteran has failed to 
state a claim upon which relief may be granted, and that the 
claim must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The claim must therefore be 
denied by operation of law.  VA's duty to notify and assist 
does not extend to this claim.  See VAOPGCPREC 5-04.


ORDER

Clear and unmistakable error was not involved in the 
September 1971 rating decision that reduced the ratings 
assigned to dysarthria, neuropathy of the right upper 
extremity, and neuropathy of the right lower extremity to 
noncompensable.

Entitlement to an effective date earlier than June 13, 2003, 
for the award of a 10 percent disability evaluation for left 
cerebral concussion with residual neuropathy of the right 
upper extremity is denied.

Entitlement to an effective date earlier than June 13, 2003, 
for the award of a 10 percent disability evaluation for left 
cerebral concussion with residual neuropathy of the right 
lower extremity is denied.

Entitlement to an effective date earlier than June 13, 2003, 
for the award of service connection for a cervical spine 
injury is denied.

Entitlement to an increased evaluation for left cerebral 
concussion with residual neuropathy of the right upper 
extremity is denied.

Entitlement to an increased evaluation for left cerebral 
concussion with residual neuropathy of the right lower 
extremity is denied.

Entitlement to service connection for organic brain syndrome 
(claimed as mental confusion, memory loss, and slurred 
speech), to include as secondary to a left cerebral 
concussion, is denied.

The recoupment of separation pay by withholding VA 
compensation benefits was proper.


REMAND

In his application for service connection for the residuals 
of a cervical spine injury, the veteran reported that he had 
undergone surgery in 1997 that involved the removal of two 
discs from his neck.  His attorney made reference to this 
surgery in an October 2004 statement.  He also inferred that 
the RO had erred in not obtaining and considering the 
surgical records.  The Board recognizes the fact that the 
2003 VCAA letters informed the veteran that it was his 
responsibility to submit evidence in support of his claim.  
However, in light of the statements made by his attorney, the 
Board finds that an effort should be made to obtain these 
surgical records.

The Board also finds that an additional examination is 
necessary to properly determine the nature and severity of 
the veteran's cervical spine disability.  The October 2004 
statement from the veteran's attorney included the argument 
that there was demonstrable deformity vertebral body 
(following the 1996 surgery) sufficient to warrant a higher 
disability rating.  The report of the August 2003 VA 
examination included discussion concerning the veteran 
undergoing a disckectomy with fusion in 1996 at the Texas 
Back Institute.  However, the report did not include any x-
ray findings.  The report also failed to adequately address 
the veteran's cervical radicular symptoms.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO (via the AMC) for the following 
development:

1. The RO should obtain a copy of the 
veteran's medical records for a cervical 
spine disorder from the Dallas VAMC, 
dated since November 2003.  

2.  The veteran should be asked to 
provide the name and address of the 
medical care provider that performed his 
1996 cervical spine surgery.  After 
obtaining the necessary medical release, 
those records should be obtained.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination of his cervical spine.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  A rationale for any opinion 
expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected cervical 
spine disorder.  The examiner should also 
identify any orthopedic and neurological 
findings related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  A 
specific finding should be made as to 
whether there is demonstrable deformity 
of the vertebral body.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner should conduct range of 
motion testing of the cervical spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

4.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


